IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,276-03


                       EX PARTE SHAWN TODD BICHSEL, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. W1214-01 IN THE 47TH DISTRICT COURT
                           FROM ARMSTRONG COUNTY


        Per curiam.

                                             ORDER

        Applicant pleaded guilty to unlawful possession of a firearm by a felon and was sentenced

to eight years’ imprisonment. Applicant filed this application for a writ of habeas corpus and two

supplemental habeas corpus applications in the county of conviction, and the district clerk forwarded

them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends, among other things, that his plea was involuntary because trial counsel

advised Applicant he would be “automatically granted parole” if he pleaded guilty. Applicant has

alleged facts that, if true, might entitle him to relief. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte

Moussazadeh, 361 S.W.3d 684, 691 (Tex. Crim. App. 2012). Accordingly, the record should be

developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art.
                                                                                                       2

11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s claim. In developing

the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects

to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and

wants to be represented by counsel, the trial court shall appoint counsel to represent him at the

hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court

shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant would have insisted on a trial but for counsel’s alleged

deficient performance. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: August 25, 2021
Do not publish